Name: 2008/147/EC: Council Decision of 28Ã January 2008 on the conclusion on behalf of the European Community of the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland
 Type: Decision
 Subject Matter: international law;  European construction;  international affairs;  Europe;  economic geography
 Date Published: 2008-02-27

 27.2.2008 EN Official Journal of the European Union L 53/3 COUNCIL DECISION of 28 January 2008 on the conclusion on behalf of the European Community of the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland (2008/147/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 63(1)(a), in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) Following the authorisation given to the Commission on 17 June 2002, negotiations with the Swiss Authorities, regarding the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland have been concluded; (2) In accordance with a Council Decision of 25 October 2004, and subject to its final conclusion at a later date, the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland has been signed on behalf of the European Community on 26 October 2004; (3) The Agreement should now be approved; (4) The Agreement establishes a Mixed Committee with decision-making powers in certain areas and it is thus necessary to specify who represents the Community within this Committee; (5) It is further necessary to provide for a procedure laying down how a Community position is adopted; (6) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and the Treaty establishing the European Community, the United Kingdom and Ireland are taking part in the adoption and application of this Decision; (7) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty establishing the European Community, Denmark is not participating in the adoption of this Decision and is not bound by it or subject to its application, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland, and the related documents consisting of the Final Act and the Joint Declaration on joint meetings of the Mixed Committees are hereby approved on behalf of the European Community. The texts of the Agreement, the Final Act, and the Joint Declaration are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to deposit on behalf of the European Community the Instrument of approval provided for in Article 12 of the Agreement, in order to express the consent of the Community to be bound. Article 3 The Commission shall represent the Community in the Mixed Committee established by Article 3 of the Agreement. Article 4 1. The position of the Community within the Mixed Committee with regard to the adoption of its Rules of Procedure as required under Article 3(2) of the Agreement shall be taken by the Commission after consultation of a special committee designated by the Council. 2. For all other Mixed Committee decisions, the position of the Community shall be adopted by the Council, acting by qualified majority, on a proposal by the Commission. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 January 2008. For the Council The President D. RUPEL FINAL ACT The plenipotentiaries have adopted the Joint Declarations listed below and annexed to this Final Act: 1. Joint Declaration of the Contracting Parties on a close dialogue; 2. Joint Declaration of the Contracting Parties on Directive 95/46/EC of the European Parliament and the Council on data protection. The plenipotentiaries have also taken note of the Declarations listed below and annexed to this Final Act: 1. Declaration by Switzerland on Article 4(3) (time limit for accepting new developments in the Dublin/Eurodac acquis); 2. Declaration of the European Commission on the committees that assist the European Commission in the exercise of its executive powers. Hecho en Luxemburgo, el veintisÃ ©is de octubre de dos mil cuatro. V Lucemburku dne dvacÃ ¡tÃ ©ho Ã ¡estÃ ©ho Ã Ã ­jna dva tisÃ ­ce Ã tyÃ i. UdfÃ ¦rdiget i Luxembourg den seksogtyvende oktober to tusind og fire. Geschehen zu Luxemburg am sechsundzwanzigsten Oktober zweitausendvier. Kahe tuhande neljanda aasta oktoobrikuu kahekÃ ¼mne kuuendal pÃ ¤eval Luxembourgis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã o Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã ­Ã ¾Ã ¹ Ã Ã ºÃ Ã Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã Ã ­Ã Ã Ã µÃ Ã ±. Done at Luxembourg on the twenty-sixth day of October in the year two thousand and four. Fait Ã Luxembourg, le vingt-six octobre deux mille quatre. Fatto a Lussemburgo, addÃ ¬ ventisei ottobre duemilaquattro. LuksemburgÃ , divi tÃ «kstoÃ ¡i ceturtÃ  gada divdesmit sestajÃ  oktobrÃ «. Priimta du tÃ «kstanÃ iai ketvirtÃ ³ metÃ ³ spalio dvideÃ ¡imt Ã ¡eÃ ¡tÃ dienÃ Liuksemburge. Kelt Luxembourgban, a kettÃ ezer-negyedik Ã ©v oktÃ ³ber havÃ ¡nak huszonhatodik napjÃ ¡n. MagÃ §mula fil-Lussemburgu fis-sitta u gÃ §oxrin jum ta' Ottubru tas-sena elfejn u erbgÃ §a. Gedaan te Luxemburg, de zesentwintigste oktober tweeduizend vier. SporzÃ dzono w Luksemburgu dnia dwudziestego szÃ ³stego paÃ ºdziernika roku dwa tysiÃ ce czwartego. Feito no Luxemburgo, em vinte e seis de Outubro de dois mil e quatro. V Luxemburgu dvadsiateho Ã ¡iesteho oktÃ ³bra dvetisÃ ­cÃ ¡tyri. V Luxembourgu, dne Ã ¡estindvajsetega oktobra leta dva tisoÃ  Ã ¡tiri. Tehty Luxemburgissa kahdentenakymmenentenÃ ¤kuudentena pÃ ¤ivÃ ¤nÃ ¤ lokakuuta vuonna kaksituhattaneljÃ ¤. Som skedde i Luxemburg den tjugosjÃ ¤tte oktober tjugohundrafyra. Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar FÃ ¼r die Schweizerische Eidgenossenschaft Pour la ConfÃ ©dÃ ©ration suisse Per la Confederazione svizzera JOINT DECLARATIONS OF THE CONTRACTING PARTIES OTHER DECLARATIONS JOINT DECLARATION ON JOINT MEETINGS OF THE MIXED COMMITTEES The delegation of the European Commission, The delegations representing the governments of the Republic of Iceland and the Kingdom of Norway, The delegation representing the government of the Swiss Confederation,  Have decided to organise the meetings of the Mixed Committees, established by the agreement between the European Community and Iceland and Norway concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Iceland or Norway, on the one hand, and the agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Switzerland, on the other hand, jointly.  Note that holding these meetings jointly calls for a pragmatic arrangement regarding the office of presidency of such meetings when that presidency is to be held by the associated States according to the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or Switzerland or the Agreement between the European Community and the Republic of Iceland and the Kingdom of Norway concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or in Iceland or Norway.  Note the wish of the associated States to cede, as necessary, the exercise of their presidencies and rotate it among them in alphabetical order of name as from the entry into force of the Agreement between the European Community and the Swiss Confederation concerning the criteria and mechanisms for establishing the State responsible for examining a request for asylum lodged in a Member State or Switzerland.